 

10

ll

l2

13

14

15

16

17

18

19

20

21

22

23

Case 2:12-cv-01282-JLR Document 534-1 Filed 02/26/19 Page 1 of 3

THE HONORABLE JAMES L. ROBART

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERJCA, )
) Case NO. 2:12-<:\¢'~01282-JLR1
Plai`ntiff, )
) ‘[MD] ORDER GRANTING CITY
v. ) OF SEATTLE’S STIPULATEI) MOTION
- ) FOR EXTENSION TO FILE REPLY
CITY OF SEATTLE, ) BRIEF
)
Defendant. ) '
)

 

 

 

The Court, having reviewed the pleadings and materials in this ease, it is hereby -ORDERED

that:
The City’s deadline to file a reply on the Court’s December 3, 2018 order to show cause is

extended by one Week from February 27, 2019, to March 6, 2019.

¢§l,‘
DATED this 210 day ofFebruary, 2019.

 
   
 

   

`4\_1....-_

Hon. J ames L Robart
`United States listriet Court Judge

Peter S. Hulmes

[PROPOSED] ORDER GRANTING CITY OF SEATTLE’S Seattle City Attm-ney
STIPULATED MOTION FOR EXTENSION TO FILE REPLY 701 Finh AVB”“_C’ S“it° 2050

ScaLLle, WA 98104 '
BRIEF ' l (206) 684-8200

(12~CV~()1282~ILR)'

 

 

